IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-40844
                         Summary Calendar



CALVIN RAY HYDER,

                                         Plaintiff-Appellant,


versus

NAVARRO, Sgt; JAMES DUNN, COIII;
REYES DIAZ; TERRY HICKS;
MARCOS CUELLAR, COIII;
MICHAEL ALEXANDER, COIII,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-95-CV-266
                        - - - - - - - - - -
                           April 15, 1997
Before SMITH, DUHE’ and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Calvin Ray Hyder’s, Texas prisoner # 458495, motion to

proceed in forma pauperis on appeal is GRANTED.   We assess no

initial partial filing fee; however, we direct the agency having

custody of Hyder to forward payments from his account to the

clerk of the district court each time the amount in his account


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-40844
                              - 2 -

exceeds $10 until the filing fee in the amount of $105 is paid.

See 28 U.S.C. § 1915(b)(2) and (4).

     Our review of the briefs and the record lead us to conclude

that the district court did not abuse its discretion in

dismissing Hyder’s civil rights action with prejudice for failure

to prosecute pursuant to Fed. R. Civ. P. 41(b).    Further, Hyder’s

appeal is without arguable merit and thus frivolous.    See Howard

v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).    Because the

appeal is frivolous, it is DISMISSED.    5th Cir. R. 42.2.